DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered. Claims 1, 7, 15 and 17 have been amended.  Claims 1-22 are pending and an action on the merits is as follows.
Claim Objections
3.         Claim 3 is objected to because of the following informalities: Claim 3, line 2, “a current” should be changed to - -the current- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.       Claims 1-6, 8-10, 14, 17 and 22  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miskin, (US 9,247,597 B2), hereinafter refer to as Miskin.

    PNG
    media_image1.png
    327
    723
    media_image1.png
    Greyscale

          As to claim 1, Miskin in fig.2A above discloses a light emitting diode (LED) circuit comprising:
two or more circuit branches (fig.2A, 12 and 14) coupled in parallel (as shown in fig.2A, col.8, lines 45-46) across a two terminal (1 and 2, as the examiner marked in fig.2A above) direct current (DC) voltage input (the DC out of the rectifier 28, col.8, lines 47-50) including a positive input terminal (terminal 1, as shown in fig.2A above) and a negative input terminal (terminal 2, as shown in fig.2A above); 
each of said two or more circuit branches including a set of light emitting diodes (fig.2A, branch 12 includes 16; branch 14 includes 18), each of said set of light emitting diodes including at least one light emitting diode (as shown in fig.2A above); and 
at least one of said circuit branches including a current control circuit (20) that controls, from a first non-zero value to a second non-zero value (once operates, the voltage rises, so the current will be non-zero in order to turn on the LEDs, as shown in fig.2A) that is different from the first non-zero value (the current passing 20 is different from before passing in series connection), a current passing through at least one of said two or more circuit branches (one circuit branch of 12, fig.2A); 
wherein: the two or more circuit branches include: 
a first circuit branch (14, fig,2A); and 
a second circuit branch (12, fig.2A); and 
the first and second circuit branches are coupled together only via the positive input terminal and the negative input terminal of the two terminal direct current (DC) voltage input (as shown in fig.2A).  
          As to claim 2, the LED circuit of claim 1, Miskin in fig.2A above further discloses wherein said current control circuit controls the current flow through the second circuit branch to vary with respect to the current flow through the first circuit branch in response to a change in the value of the DC voltage (col.11, lines 41-56).  
          As to claim 3, the LED circuit of claim 1, Miskin in fig.2A above further discloses wherein only one of said two or more circuit branches includes the current control circuit (branch 12, as shown in fig.2A).  
          As to claim 4, the LED circuit of claim 1, Miskin in fig.2A above further discloses wherein: said two or more circuit branches includes only two circuit branches (as shown in fig.2A); 2 
the first circuit branch (14) includes a first set of LEDs (18, fig.2A); 
the second circuit branch (12) includes a second set of LEDs (16, fig.2A); 
the first circuit branch does not include the current control circuit (there are only LEDs, as shown in fig.2A); and 
the second circuit branch includes the current control circuit (LEDs string and CCR 20, fig.2A).  
          As to claim 5, the LED circuit of claim 4, Miskin in fig.2A above further discloses wherein said first set of LEDs includes a first string of LEDs connected in series (as shown in fig.2A) and said second set of LEDs includes a second string of LEDs connected in series (as shown in fig.2A).  
          As to claim 6, the LED circuit of claim 5, Miskin in fig.2A above further discloses wherein said first set of LEDs includes an LED that emits light having a first color temperature (white or blue, col.8, line 52) and said second set of LEDs includes an LED that emits light having a second color temperature (amber or yellow, col.8, line 51), said first and second color temperatures being different (different color LEDs having different color temperature, col.8, lines 43-50).  
          As to claim 8, the LED circuit of claim 1, Miskin in fig.2A above further discloses wherein said LED circuit is an integrated circuit (fig.2A, 33, col.10, lines 48-53).  
          As to claim 9, the LED circuit of claim 1, Miskin in fig.2A above further discloses wherein said LED circuit is implemented in an LED circuit module (col.7, lines 36-40).  
          As to claim 10, the LED circuit of claim 1, Miskin in fig.2A above further discloses wherein said LED circuit is implemented on a semiconductor chip (fig.2A, 33, col.10, lines 48-53, integrated circuit is used a semiconductor wafer).  
          As to claim 14, the LED circuit of claim 3, Miskin in fig.2A above further discloses wherein: 
said positive input terminal is coupled to: 
(i) the first set of LEDs in the first circuit branch (as shown in fig.2A); and 
(ii) said current control circuit (as shown in fig.2A); and 
said current control circuit is located in said second circuit branch (20 is inside the second branch 12).  
        As to claim 17, Miskin in fig.2A above discloses a lighting apparatus comprising:
        a light emitting diode (LED) driver circuit (28, fig.2A) having positive voltage output terminal (1, as the examiner marked in fig.2A above) and a negative voltage output terminal (2, as the examiner marked in fig.2A above); and 
        a light emitting diode (LED) circuit (as shown in fig.2A) comprising two or more circuit branches (12 and 14, fig.2A) coupled in parallel across the positive output terminal and the negative output terminal (as shown in fig.2A);              
wherein:4 each of said two or more circuit branches includes a set of light emitting diodes (fig.2A, 12 include 16, 14 includes 18);
        each of said set of light emitting diodes includes at least one light emitting diode (as shown in fig.2A); and 
          at least one of said circuit branches includes a current control circuit (fig.2A, 12 includes 20) that controls, from a first non-zero value to a second non-zero value that is different from the first non-zero value (fig.2A, the current passing 20 is different from before passing due to the adjusting by current limit circuit 20), a current passing through at least one of said two or more circuit branches (as shown in fig.2A); 
             the two or more circuit branches include:
             a first circuit branch (fig.2A, 14); and 
             a second circuit branch (fig.2A, 12); 
              the first and second circuit branches are coupled together only via the positive voltage output terminal and the negative voltage output terminal (as shown in fig.2A above).  
          As to claim 22, the LED circuit of claim 1, Miskin in fig.2A above further discloses
wherein said current control circuit controls the current flow through the second circuit branch to vary disproportionately with respect to the current flow through the first circuit branch in response to a change in the value of the DC voltage (col.11, lines 41-56).

Claim Rejections - 35 USC § 103
7.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miskin, and further in view of Serra et al., (US 2015/0115823 A1), hereinafter refer to as Serra.	
          Regarding claim 7, the LED circuit of claim 5, Miskin in fig.2A above further discloses wherein said current control circuit controls the current flow through said first and second circuit branches so that the combined light emitted from said first and second sets of LEDs (col.8, lines 59-67 discloses the control circuit works with dimming switching to vary the current going through the LEDs  and col.8, lines 43-67 discloses that the CCR can control the current individually through LEDs to get certain color temperature so the LEDs can be controlled to change from white to a more amber-yellow-white color).
             Miskin does not expressly teach of simulate output of an incandescent lamp light output as claimed.
              Serra teaches of simulate output of an incandescent lamp light output (see section 0005). 
              It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to control the current going to LEDs in Miskin’s as Serra’s to produce warmer color and relatively high light output.
        
9.       Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miskin, and further in view of Ido, (US 2012/0235582 A1), hereinafter refer to as Ido.	
          Regarding claim 11, the LED circuit of claim 1, Miskin discloses an LED circuit comprising a current control circuit whrein the control circuit comprises a shunt regulator (see col 14, lines 21+) and transistor (see col. 8, lines 30+) as shown above. 
          But Miskin fails to specifically disclose wherein said current control circuit comprises: at least one resistor as claimed. 
           However, Ido teaches of a light fixture comprising a control circuit (Fig.2, AT1, current adjusting circuit, section 0029), wherein said current control circuit comprises: at least one resistor [Fig.2, R13]; a shunt regulator [Fig.2, C18 and D5]; and a transistor [Fig.2, Q3]. 
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Miskin’s to have Ido’s current control circuit to improve circuit and to stabilize the dimmer or tiac or other components connecting in series by elimination of current harmonic components on the load side. 
          Regarding claim 13, the LED circuit of claim 11, Miskin, as modified above, further teaches wherein said at least one resistor of said current control circuit includes at least a first resistor (Fig.2, R13, Ido’s) and a second resistor (Fig.2, R12, Ido’s), said first resistor having a first resistor terminal and a second resistor terminal, said second resistor having a first resistor terminal and a second resistor terminal (Fig.2, Ido’s); 
wherein said transistor (Fig.2, Q3, Ido’s) is a NPN transistor (Fig.2, Ido’s) having a collector terminal, an emitter terminal and a base terminal (Fig.2, Ido’s); and 
wherein said shunt regulator includes a reference terminal (Fig.2, the terminal connecting the lower end of capacitor C18,  Ido’s), an anode terminal and a cathode terminal (Fig.2, Ido’s). 

10.       Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miskin in view of Ido, and further in view of Donald, (US 3,629,682), hereinafter refer to as Donald.	
          Regarding claim 12, The LED circuit of claim 11, Miskin, as modified above, disclose an LED circuit comprising a current control circuit as shown above.
           Miskin, as modified above, does not expressly discloses wherein said LED circuit is configured so that said transistor is operated in a non-saturation amplifier mode as claimed.
           Donald teaches wherein said LED circuit is configured so that said transistor is operated in a non-saturation amplifier mode (col.1, lines 69-72, Donald’s).
           It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention operate the transistor as Miskin’s as modified above, as Donald’s to make the transistor be biased so that the maximum amount of base current is applied, maximum current flowing through the transistor so that the transistor acts like a short circuit between collector and emitter to act as a switch device.
11.      Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable Miskin, and further in view of Xiong et al., (US 9,681,512 B1), hereinafter refer to as Xiong.	 
          Regarding claim 15, the LED circuit of claim 1, Miskin further discloses wherein said LED circuit is included in a light fixture (as shown in fig.2) as shown above.
           But Miskin fails to specifically disclose wherein said light fixture including a LED drive dimmer circuit that supplies said DC voltage and an input current to the LED circuit as claimed. 
             However, Xiong teaches of a light fixture including a LED drive dimmer circuit (24, fig.1) that supplies said DC voltage and an input current to the LED circuit (16, fig.1, col.2, lines 3-5). 
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Miskin’s to have Xiong’s dimmer circuit to be able to adjust the current according to real-time requirement, the energy consumption of the device to be greatly reduce, and the energy to be saved.
             Regarding claim 16, the LED circuit of claim 15, Miskin, as modified above, further teaches wherein said LED circuit is configured to operate over a DC voltage input range between 0 volts to 10 volts that is provided by said LED driver dimmer circuit (col.2, lines 3-5, Xiong’s). 

12.       Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miskin, and further in view of Monjo, (US 2016/0174325 A1), hereinafter refer to as Monjo.	
          Regarding claim 18, the lighting apparatus of claim 17, Miskin discloses LEDs circuit as above.
           But, Miskin fails to specifically disclose the apparatus further comprising: a mixer through which light emitted from LEDs included in the LED circuit passes as claimed. 
             However, Monjo teaches of a light fixture (as shown in Fig.1) including comprising: a mixer (Fig.1, 19) through which light emitted from LEDs included in the LED circuit passes (section 0030).
             Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Miskin’s to have Monjo’s mixer to provide an optical filter to condition the emitted light and achieve predetermined contributions from multiple light emitters onto the target illuminations area.
          Regarding claim 19, the lighting apparatus of claim 18, Miskin, as modified above, further discloses wherein said mixer comprises diffused glass (section 0030, Monjo’s).
          Regarding claim 20, the lighting apparatus of claim 19, Miskin, as modified above, further discloses wherein said LED driver circuit supplies direct current voltage to said LED circuit (as shown in fig.2A, Miskin’s).
          Regarding claim 21, the lighting apparatus of claim 18, Miskin, as modified above, further discloses wherein said mixer comprises diffused plastic (section 0030, Monjo’s).

Response to Argument
13.      Applicant' s arguments have been fully considered but are moot in view of new grounds of rejection set forth herein.

Conclusion
14.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANZI CHEN/Examiner, Art Unit 2844                                                                                                                                                                                                        05/12/2022

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844